Citation Nr: 0829969	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-11 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for rashes and nail 
dystrophy, claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for anemia with low 
hemoglobin, claimed as due to exposure to ionizing radiation.

3.  Entitlement to service connection for blisters on the 
hands and feet, claimed as due to exposure to ionizing 
radiation.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1944 to 
July 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of October 2004 and November 2005 rating 
decisions.  

In the October 2004 rating decision, the RO in Columbia, 
South Carolina, inter alia, denied the veteran's claim for 
service connection for blisters on the hands and feet.  In a 
November 2005 rating decision, the Tiger Team of the RO,in 
Cleveland, Ohio, denied the veteran's claims for service 
connection for rashes and nail dystrophy, for anemia with low 
hemoglobin, and confirmed and continued the denial for 
service connection for blisters of the hands and feet.  The 
veteran filed a notice of disagreement (NOD) in November 
2005.  Later in November 2005, the Tiger Team transferred the 
claims file to the veteran's local RO in Roanoke, Virginia 
(which retains jurisdiction over the claims on appeal). The 
Roanoke RO issued a statement of the case (SOC) in February 
2006.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in May 2006.

In June 2007, the veteran submitted to the Board additional 
VA medical records showing  treatment for various medical 
conditions and additional statements from the veteran 
reiterating prior contentions.  Although these were submitted 
without a written waiver, in the veteran's representative's 
appellant's brief, the representative waived initial RO 
consideration of this evidence.  The Board has accepted that 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2007).

In August 2008, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion, on the veteran's 
behalf, to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007). 

As a final preliminary matter, the Board notes that in 
several statements, the veteran appears to raise claims for 
service connection for rashes, nail dystrophy, blisters on 
the hands and feet, anemia with low hemoglobin, and a lung 
condition, each as due to asbestos and chemical exposure.  As 
these matters are not properly before the Board, they 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  As the veteran is not shown to be a "radiation-exposed" 
veteran, the legal authority governing such a claimant is not 
applicable to him.

3.  None of the claimed problems/conditions was shown n 
service, and there is otherwise no medical evidence or 
opinion that there exists a medical nexus between any such 
problem-or disability underlying such problems-and service 


CONCLUSION OF LAW

1.   The criteria for service connection for rashes and nail 
dystrophy, to include as due to exposure to ionizing 
radiation, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.311 (2007).

2.  The criteria for service connection for anemia with low 
hemoglobin, to include as due to exposure to ionizing 
radiation, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.311 (2007).

3.  The criteria for service connection for blisters on the 
hands and feet, to include as due to exposure to ionizing 
radiation, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2008)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her  possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Pelegrini, 18 Vet. App. at 112.   See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an a March 2005 pre-rating notice letter 
provided notice to the veteran of VA's responsibilities to 
notify and assist the veteran in his claims, to specifically 
include the information and evidence necessary to 
substantiate his claims for service connection. The letter 
asked him to submit certain information, and informed him of 
VA's responsibility concerning obtaining evidence to 
substantiate his claims.  In addition, the letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, but that he was responsible 
for providing sufficient information and authorization for VA 
to request such records not previously obtained. These 
letters also informed the veteran that he should provide the 
RO with any evidence or information that he may have 
pertaining to his claims.  The November 2005 RO rating 
decision reflects the initial adjudication of the claims for 
service connection for rashes, nail dystrophy, and for anemia 
with low hemoglobin after issuance of the notice letter.  
Hence, the March 2005 letter-which meets all four of 
Pelegrini's content of notice requirements as regards these 
claims-also  meets the VCAA's timing of notice requirement.

As for the veteran's claim involving service connection for 
blisters of the hands and feet, the Board notes that the 
veteran was not provided with documents meeting the VCAA's 
notice requirements until after the initial October 2004 
rating decision on appeal.  However, after issuance of the 
VCAA compliant notice in March 2005, and additional time was 
afforded to the veteran and his representative to respond, 
the RO readjudicated the claim for service connection for 
blisters of the hands and feet (as reflected in the November 
2005 rating decision that confirmed and continued the 
previous denial).  Hence, the appellant is not shown to be 
prejudiced by the post-rating notice with respect to these 
claims.   See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); See also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The Board also notes that, although the appellant was 
provided information regarding VA's assignment of disability 
ratings and effective dates in March 2006, after issuance of 
the November 2005 rating decision and February 2006 SOC, the 
veteran is not prejudiced by the timing of this notice.  As 
the Board' herein denies each of the claims for service 
connection, no disability rating or effective date is being, 
or is to be, assigned.  Hence, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service treatment and personnel records, a Social 
Security Administration Decision, and VA and private medical 
records.  Several communications between the RO and the 
National Personnel Records Center indicate that all of the 
veteran's service treatment records have been forwarded to 
the RO, and records of treatment received by the veteran 
during service in military hospitals appear to be of record.  
Also of record and considered in connection with the appeal 
are various written statements provided by the veteran, and 
his family, friends, and  representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2007).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d)(2), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2007).  These diseases are 
ones in which the VA Secretary has determined that a positive 
association with exposure to ionizing radiation exists.  See 
38 C.F.R. § 3.309(d)(2)(i-xxvi) (2007)..

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b)(2) or established by competent scientific or 
medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  

The Board initially notes, however, that  the three 
alternative methods defined by Hilkert for establishing 
service connection all share a common threshold-that the 
claimant has, in fact, been shown to have been exposed to 
ionizing radiation in service.  For purposes of applying the 
legal authority governing claims based on exposure to 
ionizing radiation, the term "radiation-exposed veteran" 
means a veteran who participated in a "radiation-risk 
activity." 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 
3.309(d)(3)(i).

"Radiation-risk activity" is defined by regulation to mean 
(1) onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (2) the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; (3) internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946; (4) service at a gaseous diffusion plant located in 
Paducah, Kentucky, Portsmouth, Ohio, or Oak Ridge, Tennessee; 
or (5) service before January 1, 1974, on Amchitka Island, 
Alaska.  38 C.F.R. § 3.309(d)(3)(i), (ii).

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties within 
ten miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions, such as occupation of territory, 
control of population, stabilization of the Government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure, or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3) (2007).

The veteran has consistently asserted that, during service, 
he participated in a "radiation-risk activity"(and, thus, 
should be considered a "radiation exposed"   While the RO 
verified the veteran's presence at Sasebo, Japan, on April 
17, 1946,  such location is approximately 28 miles from 
Nagasaki-outside of the 10-mile limit described above.  Id.   
The Board also points out that neither the veteran nor anyone 
acting on his behalf has otherwise presented or identified 
any information or evidence that would establish that he 
veteran was otherwise a "radiation-exposed" veteran.".  As 
such, the legal authority governing such a claimant is not 
applicable to him.  [Parenthetically, the Board notes that, 
even if the veteran was shown to be a "radiation-exposed" 
veteran within the meaning of the governing legal authority, 
none of the claimed problems is shown to be-or to be 
representative of-any disease recognized by VA as associated 
with ionizuing radiation for presumptive service connection, 
or a "radiogenic disease.").  

The Board also emphasizes that there is no other basis for a 
grant of service connection for any of the claimed 
problems/conditions.  

Service treatment records (STRs) reflect no complaints, 
findings, or diagnoses of any rashes, nail dystrophy, 
blisters on the hands and feet, or anemia in service.  
Beginning in early September 1945 and continuing through 
October 1945,  hospital treatment records indicate that the 
veteran presented with complaints of swelling and stiffness 
of his left knee joint.  In early September 1945 records, it 
was noted that the veteran complained of intermittent fevers.  
He was diagnosed with synovitis, acute (non-suppurative), 
left knee, with no report by the veteran of any injury.   The 
left knee medial area over joint was tender with very slight 
swelling, otherwise it was noted that the examination was 
negative.  An April 1946 hospital record reflects that the 
veteran was diagnosed with redundant prepuce and he underwent 
circumcision.  Examination outside of this condition was 
noted as negative.   The final, July 1946 separation 
examination report reflects contains normal skin, 
extremities, and urinalysis findings with no physical defects 
found.  The STRs also include no reference to any in-service 
exposure to non-ionizing radiation.

The first diagnosis or manifestations of any of the 
problems./conditions for which service connection is sought 
was many years after service, as reflected in an October 1988 
Social Security Administration (SSA) decision.  The SSA 
decision references various private physicians' reports of 
treatment that the veteran had received for  osteoporosis of 
the bones of the left foot as early as 1976; for dermatitis 
from varicose veins in the lower extremities since 1969; for 
chronic dermatitis in 1984 and in 1987; and for stasis 
dermatitis due to varicose veins in 1988. 

Thereafter, an October 2004 private record noting the 
veteran's chief complaints pertained to his hands, feet and 
nails "fungus" with blisters and that he had been referred 
from a VA medical center for evaluation of a longstanding 
rash on his feet and hands.  On examination of both hands, he 
had significant fingertip dermatitis and on numerous nails 
there was significant nail dystrophy.  The impression was 
chronic dermatitis of many decades, duration; etiology 
unknown at present.  In an October 2004 letter, B. H. Owens, 
M.D., stated that he recalled treating the veteran, about 
1963, and it may have been for a rash on his legs, but he was 
not sure and his records for that period had been destroyed.  
January 2006 private hospital records noted that the veteran 
"remained anemic" and included an assessment of chronic 
eczema on his hands.  A May 2007 VA hospital discharge 
summary reflects that the veteran was diagnosed with several 
conditions, to include anemia.
 
Although the claims file includes post-service VA and private 
medical records, as noted above, these records only reflect 
that the veteran has been diagnosed, many years after 
service, with a longstanding rash on his feet and hands, 
fingertip dermatitis, nail dystrophy, chronic dermatitis, 
chronic eczema on his hands, and anemia,  Significantly, none 
of this medical evidence address the etiology of any of the 
claimed problems/ conditions, and neither the veteran nor his 
representative, or any other individual acting on his behalf, 
has presented or identified any medical opinion that supports 
a finding of service connection for any of the claimed 
problems/conditions.  

In addition to the medical evidence addressed above, in 
adjudicating  the veteran's claims, the Board has also 
considered written statements provided by the veteran, as 
well as those provided by his family, friends, and  
representative, on his behalf.  However, as indicated above, 
the claim on appeal turns on the legal matter of whether the 
veteran is a "radiation-exposed" veteran (a matter governed 
by regulatory criteria and objective evidence) and the 
medical matter of whether there exists a  medical 
relationship between an of the claimed problems/conditions 
and service (a matter within the province of trained medical 
professionals, see Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994)).  However, as laypersons, none of the above-
referenced individuals is shown to possess the appropriate 
training and expertise to competently render an opinion on 
either matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, lay assertions 
in this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for rashes, nail dystrophy, blisters on the hands 
and feet, and anemia with low hemoglobin, to include as due 
to exposure to ionizing radiation, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports any claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002 and Supp. 2008); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for rashes and nail dystrophy, to include 
as due to exposure to ionizing radiation, is denied.

Service connection for anemia with low hemoglobin, to include 
as due to exposure to ionizing radiation, is denied.

Service connection for blisters on the hands and feet, to 
include as due to exposure to ionizing radiation, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


